This appeal was submitted with the case of Eastern  WesternLumber Co. et al. v. Patterson et al., post, p. 112 (258 P. 193). The difference between the cases is not material in so far as the validity of Chapter 322, Oregon Laws for 1927, is concerned. The plaintiffs in the Eastern  Western Lumber Co. are employers under the Workmen's Compensation Act. The plaintiff in the instant case was injured permanently while working under the Workmen's Compensation Act and a definite sum has been placed in the segregated accident fund for his benefit. The segregated accident fund is not jeopardized by said Chapter 322. The decision in the Eastern  Western Lumber Co. case controls the instant case. The decree of the Circuit Court should be reversed and a decree dismissing the case entered here.
McBRIDE and BELT, JJ., concur in this opinion.